DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing device in claims 1 and 12; and computing device in claims 15 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 9, 11-13, 15-17, and 20  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Richardson (2017/0053819).
As for claim 1, Richardson in a wear detection of consumable part in semiconductor manufacturing equipment discloses/suggests the following: an inspection device (Fig. 1: 112) capable of being transferred by a robot blade (Fig. 1: 108 with Figs. 4A, 4B: 404a, 404b and note inspection device: 408 and 434 are being transported via a transfer’s arms, end effectors being interpreted as robot blade’s; see paragraph [0066] and Fig. 3 as well with regards to the robotic system) into a processing chamber (Fig. 1: 114 (chamber for processing plasma)), the inspection device comprising: an optical sensor to detect light (paragraph [0053]) reflected from a target located within the processing chamber (paragraphs [0054] and [0069]; Fig. 1: 106 is the target), wherein the optical sensor is to output, to a processing device, a signal representative
of a state of a region of a surface of the target (page 1: column 1: paragraph [0011]: last five lines of column 1; paragraph [0038]: lines 8-11; paragraph [0070]; paragraph [0077]).
	As for claim 2, Richardson discloses/suggests everything as above (see claim 1).  In addition, Richardson discloses/suggests a light source to emit light to be reflected from the target (paragraphs [0054] and [0069]).
	As for claims 3-4, Richardson discloses/suggests everything as above (see claim 1).  In addition, Richardson discloses/suggests the target is an edge ring (Fig. 1: 106) and wherein the state of the region of the surface of the edge ring is a vertical profile of the region (paragraphs [0052] and [0053]:  treating the surface profile as a vertical profile; noting Fig. 2C: 202, 106, and 110 and Fig. 2D: 204, 104, and 110); the vertical profile represents a plurality of
claim 4)([0055]: one or more measurements; wherein a surface profile would require a plurality of measurements: paragraphs [0052] and [0053]).
	As for claim 9, Richardson discloses/suggests everything as above (see claim 1).  In addition, Richardson discloses/suggests the following:   wherein the region of the target comprises: a region of a chuck, wherein the chuck is to support a wafer during wafer processing in the processing chamber (Fig. 2D: see 112, 204, 104 with 102); and a region of an edge ring (Fig. 2C: see 121, 202, and 106); and wherein the output signal is representative of a gap between the chuck and the edge ring (Fig. 3D: 110: height gap due to wear of 106 and therefore change in thickness of 106 causing a changing in distance between edge ring and sensor).
	As for claim 11, Richardson discloses/suggests the following:  an apparatus (Fig. 1) comprising: a robot comprising a robot blade (Fig. 1: 108 with Figs. 4A, 4B: 404a, 404b and note inspection device: 408 and 434 are being transported via a transfer’s arms, end effectors being interpreted as robot blade’s; see paragraph [0066] and Fig. 3 as well with regards to the robotic system)  extendable into a processing chamber (Fig. 1: 108 to 114: chamber for processing plasma), wherein the robot blade is capable of supporting an inspection device (Fig. 1: 112 and 108), wherein the inspection device (Fig. 1: 112) comprises an optical sensor to detect a light (paragraph [0053]) reflected from a target located within the processing chamber (paragraphs [0054] and [0069]; Fig. 1: 106 is the target) and output a signal representative of the light reflected from the target (page 1: column 1: paragraph [0011]: last five lines of column 1; paragraph [0038]: lines 8-11; paragraph [0070]; paragraph [0077]); an electronics module (Fig. 1: 122 with paragraphs [0040] and [0041])  comprising a microcontroller (paragraph [0041]:  lines 5-10) to generate, based on the signal output by the optical sensor, output data 
	As for claim 12, Richardson discloses/suggests everything as above (see claim 11).  In addition, Richardson discloses/suggests   a wireless communication circuit to transmit the output data stored in the memory buffer to a processing device external to the apparatus (paragraph [0077]: wireless communication from distance sensor to controller demonstrates controller has wireless communication capabilities as well the distance sensor; paragraph [0094]; again, note paragraph [0041]: lines 1-8: demonstrating circuitry makeup of controller).
	As for claim 13, Richardson discloses/suggests everything as above (see claim 11).  In addition, Richardson discloses/suggests the microcontroller is to control a degree of the robot blade extension into the processing chamber (paragraphs 0066-0067; paragraph [0040]: lines 12-22).
	As for claim 15, Richardson in a wear detection of consumable part in semiconductor manufacturing equipment discloses/suggests the following: a method (Fig. 7) comprising: transferring (Fig. 7: 702), by a robot blade (Fig. 1: 108 with Figs. 4A, 4B: 404a, 404b and note inspection device: 408 and 434 are being transported via a transfer’s arms, end effectors being interpreted as robot blade’s; see paragraph [0066] and Fig. 3 as well with regards to the robotic system), an inspection device (Fig. 1: 112) into a processing chamber (Fig. 1: 114 with Fig. 7: 702) , wherein the inspection device comprises an optical sensor (paragraph [0053]); detecting, by the optical sensor, a light reflected from a target located within the processing chamber (paragraphs [0054] and [0069]; Fig. 1: 106 is the target); and outputting to a computing device, from the optical sensor, a signal representative of a state of a region of the target (page 1: column 
	As for claims 16-17, Richardson discloses/suggests everything as above (see claim 15).  In addition, Richardson discloses/suggests wherein the target is an edge ring (claim 16) (Fig. 1: 106)  and wherein the state of the region of the target is a profile of the surface of the region of the edge ring (claim 16) (paragraphs [0052] and [0053]:  treating the surface profile as a vertical profile; noting Fig. 2C: 202, 106, and 110 and Fig. 2D: 204, 104, and 110); wherein the profile of the surface of the region of the edge ring is a vertical profile representing a plurality of height measurements of the surface of the region of the edge ring (claim 17)([0055]: one or more measurements; wherein a surface profile would require a plurality of measurements: paragraphs [0052] and [0053]).
	As for claim 20, Richardson discloses/suggests everything as above (see claim 15).  In addition, Richardson discloses/suggests wherein the region of the target comprises: a region of a chuck, wherein the chuck is to support a wafer during wafer processing in the processing chamber (Fig. 2D: see 112, 204, 104 with 102); and a region of an edge ring Fig. 2C: see 121, 202, and 106); and wherein the output signal is representative of a gap between the chuck and the edge ring (Fig. 3D: 110: height gap due to wear of 106 and therefore change in thickness of 106 causing a changing in distance between edge ring and sensor).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (2017/0053819) in view of McChesney et al. (2017/0263478)
As for claims 5-6 and 18, Richardson discloses/suggests everything as above (see claim 1).  In addition, Richardson discloses the target is an edge ring (claim 5) (Fig. 1: 106).  Richardson is silent concerning the state of the region of the surface of the edge ring is a horizontal profile of the region (claims 5 and 18); wherein the horizontal profile represents a plurality of width measurements/lateral dimension measurements of the region of the surface of the edge ring (claims 6 and 18).  However, Richardson does mention that a surface profile is determined which at least suggests a two dimensional profile, x and y dimensional which could be considered a horizontal and vertical dimensional profile (paragraph 0052 and 0053).  Nevertheless, McChesney in a detection system for tunable/replaceable edge coupling ring teaches measuring the profile of the edge coupling ring without opening the processing chamber (paragraph 0021) and teaches that by changing a height of the edge coupling ring relative to an upper surface of the substrate, a shape or profile of an inner edge of the edge coupling ring, and a position of the edge coupling ring process conditions at the radially outer edge of the substrate can be modified (paragraph 0005).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the state of the region of the surface of the edge ring is a horizontal profile of the region (claims 5 and 18); wherein the horizontal profile represents a plurality of width measurements/lateral dimension measurements of the region of the surface of the edge ring (claims 6 and 18) in order to determine wear of the edge ring’s shape or profile of an inner edge of the coupling ring as a vertical profile determines wear of the height of the edge coupling ring relative to an upper surface of the substrate in order . 
9.	Claims 7-8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (2017/0053819).
	As for claim 7, Richardson discloses/suggests everything as above (see claim 1).  Richardson does not explicitly state the inspection device is capable of being rotated on the robot blade to reposition the optical sensor relative to the target.  Nevertheless, Richardson does state that there is a pivot point that allows the robot arm to pivot around the pivot point (paragraph 0072).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inspection device be capable of being rotated on the robot blade to reposition the optical sensor relative to the target in order to determine the surface profile of a circular object like the edge ring through allowing the robot arm to pivot around its pivot point.
	As for claims 8 and 19, Richardson discloses/suggests everything as above (see claims 1 and 15).  Richardson does not explicitly state that the robot blade is capable of moving, relative to the target, at a speed that is tuned to a pre-determined resolution of the state of the region of
the surface of the target.  Nevertheless, he states that the optical sensor of the inspection device have the resolution required to detect the change of interest, wear rate in near real time (paragraph 0053).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the robot blade be capable of moving, relative to the target, at a speed that is tuned to a pre-determined resolution of the state of the region of the surface of the target in order to have the optical sensor that is being moved by the robot have the resolution required to detect the change of interest.
claim 14, Richardson discloses/suggests everything as above (see claim 13).  Richardson does not explicitly state the microcontroller is further to control a degree of rotation of the inspection device on the robot blade.  Nevertheless, Richardson does state that there is a pivot point that allows the robot arm to pivot around the pivot point (paragraph 0072).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the microcontroller control a degree of rotation of the inspection device on the robot blade in order to determine the surface profile of a circular object like the edge ring through allowing the robot arm to pivot around its pivot point.
10.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (2017/0053819) and Sugita et al. (10,199,251).
As for claims 10 and 21, Richardson discloses/suggests everything as above (see claims 1 and 15).  In addition, Richardson discloses the chuck is to support the wafer
during wafer processing in the processing chamber (Fig. 1: 104, 102, 114; Fig. 2D: 104 with 102).  Richardson is silent concerning  the region of the target comprises: a region of a wafer positioned on the chuck; and a region of an edge ring; and wherein the output signal is representative of a gap between an edge of the wafer and the edge ring.  Richardson does mention that a region of an edge ring is a target region (Fig. 1: 106).  Nevertheless, Sugita in a position detecting system and processing apparatus teaches having a region of a wafer and edge ring as target region for an optical measurement (Fig. 4: FR and W with scanning) wherein the displacement between the centers of the wafer and edge ring is determined via a gap between and edge of the wafer and the edge ring (Fig. 9; col. 12, lines 38-60) and that the displacement error can be corrected (col. 14, lines 20-28).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the region of the target .
11.	 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (2017/0053819) and Lee et al. (10,665,490).
	As for claim 22, Richardson discloses/suggests everything as above (see claim 15).  Richardson is silent concerning wherein the region of the target comprises: a plurality of regions of a chuck, wherein the chuck is to support a wafer during wafer processing in the processing chamber; and a plurality of regions of an edge ring, wherein each one of the plurality of regions of the edge ring is adjacent to one of the plurality of regions of the chuck, and wherein the output signal is representative of a plurality of gaps between each one of the plurality of regions of the edge ring and the adjacent one of the plurality of regions of the chuck; and wherein the computing device is to determine, based on the plurality of gaps, at least one of a radial offset between the chuck and the edge ring or an angular offset between the chuck and the edge ring.
Richardson does state that the chuck is to support a wafer during wafer processing in the processing chamber (Fig. 1: 104, 102, 114; Fig. 2D: 104 with 102).  Nevertheless, Lee in an apparatus and methods for edge ring replacement, inspection, and alignment using image sensors teaches determining an alignment state between an edge ring and a chuck by transmitted image information from cameras and a gap distance between the edge ring and chuck may be determined; wherein, misalignment of the edge ring may be corrected by a control circuit (Figs. 7 and 9; col. 6, lines 18-47).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the region of the target .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  


Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886